     Case: 1:18-cr-00759-CAB Doc #: 61 Filed: 10/22/19 1 of 2. PageID #: 594
                                                                            GRANTED.

                                                                            s/Christopher A. Boyko
                                                                            ________________________
                       IN THE UNITED STATES DISTRICT COURT                  CHRISTOPHER A. BOYKO
                        FOR THE NORTHERN DISTRICT OF OHIO                   U.S. District Judge
                                 EASTERN DIVISION                           Dated: 10/22/2019
 UNITED STATES OF AMERICA,                    )   CASE NO.: 1:18-CR-00759
                                              )
               Plaintiff,                     )
       v.                                     )   JUDGE CHRISTOPHER A. BOYKO
                                              )
 KHALIL EWAIS,                                )   DEFENDANT’S NOTICE OF
                                              )   WITHDRAWAL OF SENTENCING
               Defendant.                     )   MEMORANDUM
                                              )



     Defendant Khalil Ewais, by and through undersigned counsel, hereby gives notice to this

Honorable Court of the withdrawal of their sealed Sentencing Memorandum (Doc #: 55).

     On October 18, 2019, the Defendant filed a Revised Sentencing Memorandum under seal

(Doc #: 59) consistent with the discussions held with the Court during the October 16, 2019 in

chambers Status Conference. For the Court’s convenience, the revisions were made to pages 14

and 15 only. As a result, the Defendant withdraws his original Sentencing Memorandum.

                                           Respectfully submitted,


                                            /s/ Paul M. Flannery
                                           Paul M. Flannery (OH: 0091480)

                                           Attorney for Defendant Khalil Ewais

                                           FLANNERY | GEORGALIS, LLC
                                           1375 E. 9th St., 30th Floor
                                           Cleveland, OH 44114
                                           (216) 367-2094 (Paul)
                                           paul@flannerygeorgalis.com
      Case: 1:18-cr-00759-CAB Doc #: 60
                                     61 Filed: 10/21/19
                                               10/22/19 2 of 2. PageID #: 593
                                                                          595




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                /s/ Paul M. Flannery
                                               Paul M. Flannery

                                               Attorneys for Defendant Khalil Ewais
